ACCEPTED
                                                                                                 01-15-00222-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                             7/3/2015 1:04:49 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK



                                CAUSE NO. 01-15-00222-CR

GARY JAMES COX,                              §           IN THE COURT  OFFILED IN
                                                                           APPEALS
                                                                  1st COURT OF APPEALS
Appellant                                    §                           HOUSTON, TEXAS
                                             §                       7/3/2015 1:04:49 PM
v.                                           §                      HOUSTON,
                                                                     CHRISTOPHER TEXAS
                                                                                     A. PRINE
                                             §                               Clerk
THE STATE OF TEXAS                           §
Appellee                                     §                         FIRST DISTRICT

     APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE COURT:

       COMES NOW, Appellant, GARY JAMES COX, in the above captioned matter,

and requests this Court to extend the time to file his brief in this matter and for good

cause would show the Court as follows:

       Appellant timely filed Notice of Appeal, docketing statement, Requests for

Clerk’s Record, and Requests for Reporter’s Record. Appellant requests this Honorable

Court to extend the deadline for filing the brief for thirty (30) days. In the last thirty

days, attorney for Appellant:

       1.      Has finished reviewing the Clerk’s Record and Reporter’s Record for the

               appeal;

       2.      Prepared for trial in the matter of State of Texas v. Freddie Savage, cause

               number 13CR2324 and it is currently set for trial on July 20, 2015, in the

               212th District Court, Galveston County, Texas;

       3.      Preparing for trial in the matter of United States v. Johnny Jones, Cause

               No. H-15-267-4, Southern District of Texas, which is currently set for

               trial on July 20, 2015;

       4.      Has been attending to numerous other matters and daily dockets.
       Counsel for Appellant requests this Court to grant Appellant an extension of time

to file his brief until August 7, 2015. This requests is not made for delay but in the

interests of justice. Appellant’s brief is due on July 8, 2015. This is Appellant’s Second

Motion for Extension of Time to File Brief.

       WHEREFORE, PREMISES CONSIDERED, Appellant requests Joel H. Bennett

this Court grant an extension of time to file his brief until August 7, 2015.

                                              Respectfully submitted,

                                              SEARS & BENNETT, LLP

                                              _/s/ Joel H. Bennett__________
                                              JOEL H. BENNETT
                                              Texas State Bar No. 00787069
                                              1100 Nasa Parkway, Suite 302
                                              Houston, Texas 77058
                                              Telephone: (281) 389-2118
                                              Facsimile: (866) 817-5155
                                              joel@searsandbennett.com
                                              ATTORNEY FOR APPELLANT

                             CERTIFICATE OF SERVICE
       I hereby certify that the foregoing instrument has been served upon the Galveston
County District Attorney’s Office on this the 3rd day of July, 2015 by email to Rebecca
Klaren at Rebecca.klaren@co.galveston.tx.us.

                                              _/s/ Joel H. Bennett__________
                                              Joel H. Bennett
                              CAUSE NO. 01-15-00222-CR

GARY JAMES COX,                               §            IN THE COURT OF APPEALS
Appellant                                     §
                                              §
v.                                            §                     HOUSTON, TEXAS
                                              §
THE STATE OF TEXAS                            §
Appellee                                      §                        FIRST DISTRICT

       ORDER ON APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE
                                BRIEF


          On this _____ day of ___________________, 2015 came on to be heard the

above referenced Appellant’s Motion for Extension of Time to File Brief and the Court

having considered the same is of the opinion of that said Motion is good and should in all

things be GRANTED/DENIED.

          It is therefore ORDERED, ADJUDGED, AND DECREED that the time for

Appellant to file his brief is extended until August 7, 2015.




                                              _________________________________
                                              JUDGE PRESIDING